Exhibit 10(xxii)
SECOND AMENDMENT TO
CHANGE OF CONTROL AGREEMENT
     THIS FIRST AMENDMENT to the Change of Control agreement dated as of
November 14, 2008 (“Agreement”) by and between Camco Financial Corporation, a
Delaware [corporation] (“Camco”), and                      (“Employee”).
RECITALS
     WHEREAS, Camco and the Employee previously entered into the Agreement for
the purposes described therein; and
     WHEREAS, Camco and the Employee desire to amend the Agreement as set forth
herein for the purpose of complying with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended.
AMENDMENT
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Camco and the Employee agree as follows:
1. Section 2(a)(i) of the Agreement is hereby deleted in its entirety and the
following shall be substituted therefor:
(i) Camco shall promptly, but in no event more than 60 days following the
Employee’s date of termination, pay to the Employee or to his beneficiaries,
dependents or estate an amount equal to one (___) times the Employee’s annual
compensation as most recently set prior to the occurrence of the Change of
Control.
2. Section 2(a)(ii) of the Agreement is hereby amended by adding the following
to the end thereof:
Notwithstanding the foregoing, any amounts or benefits that will be paid or
provided under this Section 2(a)(ii) after completion of the time period
described in Treasury Regulation §1.409A-1(b)(9)(v)(B) shall be subject to the
following requirements: (i) the amount of expenses eligible for reimbursement or
benefits provided during any taxable year of the Employee may not affect the
expenses eligible for reimbursement or benefits to be provided in any other
taxable year of the Employee; (ii) any reimbursement of an eligible expense
shall be made on or before the last day of the taxable year of the Employee
following the taxable year of the Employee in which the expense was incurred;
and (iii) the right to such reimbursement or benefit may not be subject to
liquidation or exchange for another benefit.

 



--------------------------------------------------------------------------------



 



3. Section 2 of the Agreement is hereby amended by adding the following to the
end thereof:
For purposes of this Agreement, any reference to the Employee’s “termination” or
“termination of employment” shall mean the Employee’s “separation from service”,
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (“Code”) from Camco and all entities with whom Camco would be considered
a single employer under Sections 414(b) and (c) of the Code.
4. Section 2(b) of the Agreement is hereby amended by deleted the last sentence
thereof and substituting the following therefor:
Any reduction in payments necessary to comply with the requirements of this
Agreement relating to the limitations of Section 280G or applicable regulatory
limits shall be made in accordance with Section 409A of the Code.
5. Section 2(e) of the Agreement is hereby deleted in its entirety and the
following is substituted therefor:
     (e) Definition of “Change of Control”. A “Change of Control” shall mean any
one of the following events: (a) the acquisition by any person (as defined under
Section 409A of the Code), or more than one person acting as a group (as defined
under Section 409A of the Code), of shares of Camco that, together with the
shares of Camco held by such person or group, constitutes more than 50 percent
of the total fair market value or total voting power of all of the shares of
Camco; (b) the acquisition by any person, or more than one person acting as a
group, within any 12-month period, of shares of Camco possessing 30 percent or
more of the total voting power of all of the shares of Camco; (c) a majority of
the members of the Board of Directors of Camco is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board of Directors of Camco prior to the date of the
appointment or election; or (d) the acquisition by any person, or more than one
person acting as a group, within any 12-month period, of assets from Camco that
have a total gross fair market value equal to or more than 40 percent of the
total gross fair market value of all of the assets of Camco immediately prior to
such acquisition or acquisitions. This definition of Change of Control shall be
interpreted in a manner that is consistent with the definition of “change in
control event” under Section 409A of the Code.
6. New Section 5(f) is hereby added to the Agreement as follows:
     (f) Payment Delay for Specified Employees. Notwithstanding anything in this
Agreement to the contrary, if the Employee is a “specified employee” (within the
meaning of Section 409A of the Code and as determined under Camco’s policy for
determining specified employees), on the Employee’s date of termination and the
Employee is entitled to a payment and/or a benefit under this Agreement that is
required to be delayed pursuant to Section

-2-



--------------------------------------------------------------------------------



 



409A(a)(2)(B)(i) of the Code, then such payment or benefit, as the case may be,
shall not be paid or provided (or begin to be paid or provided) until the first
business day of the seventh month following the date of the Employee’s
termination of employment (or, if earlier, the date of the Employee’s death).
The first payment that can be made to the Employee following such postponement
period shall include the cumulative amount of any payments or benefits that
could not be paid or provided during such postponement period due to the
application of Section 409A(a)(2)(B)(i) of the Code.
7. New Section 14 is hereby added to the Agreement as follows:
This Agreement is intended to comply with the requirements of Section 409A of
the Code, and, to the maximum extent permitted by law, shall be interpreted,
construed and administered consistent with this intent. Neither Camco nor any
other person shall have liability in the event this Agreement fails to comply
with the requirements of Section 409A of the Code. Nothing in this Agreement
shall be construed as the guarantee of any particular tax treatment to the
Employee.
     IN WITNESS WHEREOF, the parties have adopted this Second Amendment
effective as of the date first set forth above.

              CAMCO FINANCIAL CORPORATION        
 
           
 
          Employee
 
           
By:
           
 
 
 
       
 
           
Its:
           
 
 
 
       

-3-